Per curiam.
The State Bar of Georgia has petitioned this Court, pursuant to State Bar Rule 4-108, for an emergency suspension of Paige Elizabeth Samsky pending final disposition of disciplinary proceedings.
This Court appointed a special master to conduct a hearing on *145the petition. In the report filed with this Court following the hearing, the special master has recommended that the State Bar’s petition be granted. This Court accepts the recommendation of the special master. Accordingly, Samsky is hereby suspended from the practice of law until the completion of any and all disciplinary proceedings which may arise from the conduct described in the State Bar’s petition. Samsky is directed to comply with the provisions of State Bar Rule 4-219 (c) to timely notify all clients of her inability to represent them, to take all actions necessary to protect the interest of her clients and to certify to this Court that she has satisfied the requirements of such rule. It is the policy of this Court that disciplinary proceedings should be expedited in all instances when a petition for emergency suspension is granted, and the State Bar is hereby ordered to expedite its disciplinary proceedings against Samsky.
Decided May 3, 1999
Reconsideration denied May 28, 1999.
William P. Smith III, General Counsel State Bar, Elizabeth M. Williamson, Assistant General Counsel State Bar, for State Bar of Georgia.
Harry H. Harkins, Jr., for Samsky.

Suspended.


All the Justices concur.